Title: Joseph C. Cabell to Thomas Jefferson, 7 January 1819
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


          
            Dear Sir,
            Richmond. 7th Jan: 1819
          
          Your favor of 1st inst has been duly received, and I thank you for the information it contains. I also thank you for the copy of Tracy’s work, which I received in a few days from the time it left you, but have heretofore omitted to mention.
          In my last I gave you an account of our declining & gloomy prospects respecting the University. Just about Christmas, & from that period to the 1st inst, the success of the measure was despaired of. The Valley members first had united against us. The Half the trans-Alleghaney members had followed them. The Residue were neutral  and tending to the opposite party. Even my friend Thompson of Kenawhha Kenawha, who had theretofore kept up my spirits, acknowledged that he believed the greater part of the members from beyond the Alleghaney had determined to oppose us, and the remainder were not to be depended on. I was also assured by acquaintances from that quarter that the western Delegates were prepared to vote against the measure if a western site should not be preferred. In the lower parts of the State the opposition to the measure was great & growingmore, whilst a numbe line of votes at the foot of the Blue Ridge, to the north & South of my district, and a scattering vote to in other parts of the Eastern country were arrayed against us. In this state of affairs, with 6 or 8 very active & dexterous opponents, to contend with, and but few to aid me, I advised our friends to preserve a cheerful countenance & not to despair. Having lost, as I supposed, the western vote, I turned my views altogether to the East. The combination to the west, justified an appeal to Eastern feelings and interests. Our majority of votes on the East of the Ridge is 62. Putting down 22 of these for absentees, our majority would be reduced to 40; of these, if the opposition should obtain 21, of course, we should be defeated. I knew we should get some few votes to the west, but these I determ thought ought to be placed to the acct of absentees, inasmuch as 22 is but a small allowance. to It was obvious therefore that it was necessary to reduce the opposition in the East to less than 20. For this purpose, it was essential to ascertain who were the opponents, and to contend for them, with the enemy beyond the mountain. In this enquiry I have encountered very great difficulty, from the absence of the Senators, & the want of experienced friends in the House of Delegates. But I have at length succeeded with respect to all the counties except a few low down on the south of James River. In the course of my search, I have had occasion to witness the vast & uncommon exertions of the opposite party. They had made great inroads into our ranks. whilst the greater part of our Eastern members seemed to be asleep. My mind has sought far & wide for the means of awakening the eastern people to a just view of their rights, and of exciting the friends of  learning to an exertion of their powers. I have passed the night in watchful reflection, and the day in ceaseless activity. Our ranks are filled with clever young men, who will when the debate comes on, give us flowery speeches: but we want the practical experience wisdom & efficient concert of the days year 1799. In this situation, I have sought to supply the defect, by conveying from person to person intelligence of our different views, & by endeavoring to reconcile differences of opinion, and to create harmony. I have written into the country for friends to come in, or to send letters to our aid. I have called on, & implored the aid of powerful friends out of the Legislature, such as Roane, the Nicholas’s, Brokenbrough, Taylor, &c. I have actually districted the country East of the Ridge, & obtained a promise from some gentleman of high standing & influence, to use his best efforts to remove the prejudices of members, & to counteract the movements of the opposite party. I have procured most of the Essays you have seen in the Enquirer, & furnished the  topics of objection to some of our friends in the House of Delegates, with references to authorities for their refutation. Happily, sir, a counter current has been produced: and I am now confident of ultimate success. There are now 30 members on the East of the Ridge who have been prejudiced against the Bill. But the number will be reduced. And whilst many of these will vote with us on the site, I hope their votes on the passage will be at least in part counteractedon the passage of the bill. Some valuable friends have lately arrived. Capt: Slaughter of King Culpepper: Chancellor Taylor: Mr Pannel member of the board of public works: Mr Hoomes of King & Queen: and Mr John Taleiferro of the Northern Neck: & Chancellor Green. The latter and myself were up untill 3 o’clock this morning, conversing on the means necessary to ensure success. I think he will be able to break down in some degree the influence of Wm & Mary in the neck of Land from this to Hampton. Our friends are at last roused, and as ardent as you could desire. The course of things here will surprize and distress you. But, be assured, sir, I do not exaggerate, and we have been compelled to meet the opposition on their own ground. The liberal & enlightened views of great statesmen pass over our heads like the spheres above. When we assemble here, an eastern and western feeling supercedes all other considerations. Our policy now is to keep back the vote as long as possible. Thank Heaven! My health has sustained me and even improved in the ax anxious & trying situation in which I am placed. I hear you are still complaining. This intelligence comes thro’ Col: Randolph, who I sought this morning, but could not find at Mrs Randolph’s. God Grant, Sir, that you may soon be entirely restored to perfect health, and that you may in a few weeks be cheered by the intelligence of the final success of the Bill for the University.
          
            I am, Dr Sir, most sincerely & faithfully yr friend
            Joseph C. Cabell
          
        